Citation Nr: 1234879	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chondromalacia, patellae, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for urinary tract infection, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for rashes, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for sinusitis, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for bilateral hearing loss, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for tinnitus, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include a nervous condition, to include as due to Agent Orange exposure.

8.  Entitlement to service connection for epidymitis, to include as due to Agent Orange exposure.

9.  Entitlement to service connection for bronchitis, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.  

This matter comes to the Board of Veterans Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in July 2009, and the RO issued a statement of the case dated in February 2010.  The Veteran submitted his substantive appeal in April 2010.

The Board notes that, before reaching the merits of the Veteran's claim for chondromalacia, patellae, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has therefore been styled as set forth above.  

In addition, the Board notes that the Veteran has claimed service connection for a nervous condition and has a diagnosis of depressive disorder NOS.  In this regard, the Board also notes that the Veteran has been service-connected for post traumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the Veteran's nervous condition claim as set forth above.

The Board also notes that the Veteran, in his February 2009 informal claim, indicated that some of the issues that he was claiming should be considered as a result of exposure to Agent Orange.  As he did not specify which claims should be so considered, the Board as characterized each of the Veteran's claims to include as due to Agent Orange exposure.

Finally, the Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

The issue of entitlement to service connection for right ear hearing loss and a psychiatric disorder, other than PTSD, to include a nervous condition, are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 1989, the RO denied the Veteran's claim of entitlement to service connection for chondromalacia, patellae; the decision was not appealed and it became final.

2.  The evidence received since the March 1989 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for chondromalacia, patellae.

3.  The medical evidence of record does not show that the Veteran has currently diagnosed urinary tract infection, sinusitis, epidymitis, and/or bronchitis.

4.  Left ear hearing loss, tinnitus, and a rash, to include tinea, have not been shown to have had their onset in service, within one year of service, nor are such disabilities otherwise a result of active military service.


CONCLUSIONS OF LAW

1.  The March 1989 RO decision, that denied entitlement to service connection for chondromalacia, patellae, is a final decision.  38 U.S.C.A. §§ 4005 (c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  The evidence received subsequent to the March 1989 RO decision is new but not material, and the request to reopen the Veteran's claim of entitlement to service connection for chondromalacia, patellae, is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2011).

3.  Urinary tract infection, sinusitis, epidymitis, and bronchitis were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).

4.  Left ear hearing loss, tinnitus, and a rash, to include tinea, were not incurred in or aggravated by the Veteran's active military service, nor are such disabilities presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters  dated in March 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In terms of the Veteran's new and material claim, the Board observes that the March 2009 letters specifically notified the Veteran that his claim had previously been denied on the basis that there was no evidence to show that the preexisting chondromalacia of the patellae was aggravated by service.  As such, the letters stated that the Veteran needed to submit new and material evidence in support of his claim that related to this fact.  The RO explained that new evidence was evidence submitted to the RO for the first time, and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The March 2009 letters were sent prior to the initial adjudication of the Veteran's claim.  But even if they had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claims were readjudicated, and the Veteran was provided a Supplemental Statement of the Case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his psychiatric, hearing loss, and tinnitus claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his new and material evidence claim.  With respect to this claim, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

In this regard, the Board also acknowledges that the Veteran has not been afforded a VA examination in connection with his remaining claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran has been diagnosed with urinary tract infection, sinusitis, epidymitis, or bronchitis, and the evidence does not indicate that a rash, including tinea, is related to the Veteran's military service.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the remaining claims adjudicated herein.  The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).



II.  New and Material Claim

The Veteran contends that he is entitled to service connection for chondromalacia, patellae.  This claim was denied in a rating decision dated in March 1989.  The decision was not appealed and it became final.  The RO in March 1989 found that chondromalacia of patellae existed prior to service with no aggravation shown, and that the disability had not been found on discharge examination.

Since March 1989, the Veteran's claims file contains VA and private medical records and statements submitted by the Veteran in connection with the claim.  The medical records do not indicate a present diagnosis or treatment for chondromalacia of patellae, and contain only one reference to knee arthralgia and a notation dated in August 2010 regarding a left knee x-ray with no previous x-ray.  Results were noted to include minimal degenerative changes, narrowing of the medial tibiofemoral compartment, and joint effusion.  There is no other mention of a knee disability and no indication that such disability was incurred in or aggravated by the Veteran's military service. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file since the March 1989 RO decision is new evidence, in that it was not previously physically of record at the time of the April 2004 decision.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  This evidence does not reflect ongoing diagnoses or treatment with respect to chondromalacia, although arthralgia is noted.  And the evidence does not link this disability to the Veteran's active military service or aggravation in service.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

The Board notes that the Veteran has contended on his own behalf that he has a knee disability that is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between a knee disability or aggravation thereof and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran's contentions regarding his relationship between his disability and his military service is duplicative of the evidence of record at the time of the March 1989 rating decision.  Further, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

Therefore, the Board finds that the evidence added to the record since March 1989 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for chondromalacia, patellae.  As such, the Veteran's claim is not reopened and the appeal is denied.

III.  Service connection claims.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for urinary tract infection, rash, sinusitis, hearing loss, tinnitus, epidymitis, and bronchitis.

The Veteran's service treatment records indicate normal left ear hearing loss in service and a normal separation examination with respect to his claimed conditions.  There is no indication that the Veteran had symptoms or sought treatment for his claimed conditions in service.

After service, the Veteran's private and VA treatment records indicate that the Veteran had been treated for gout and tinea, among other conditions, but there is no indication that the Veteran has been treated for or diagnosed with urinary tract infection, sinusitis, epidymitis, or bronchitis.  And no indication that tinea was in any way related to the Veteran's military service.  

With respect to hearing loss and tinnitus, the outpatient records do not indicate that the Veteran has been treated for these conditions, but the Veteran was afforded a VA examination dated in January 2012.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  On examination, the Veteran was found to have bilateral hearing loss for VA purposes.  The Veteran was also noted to have recurrent tinnitus.  However, the examiner found that the Veteran's records indicated normal hearing in both ears upon exit of the military in 1974, and that therefore the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner also found that it was less likely as not that the Veteran's tinnitus was caused by or the result of military noise exposure.  He explained that this was due to audiometric test results and the Veteran's statement of recreational noise exposure while hunting and target shooting. 

Based on the foregoing, the Board finds that entitlement to service connection for urinary tract infection, rash, sinusitis, left ear hearing loss, tinnitus, epidymitis, and bronchitis is not warranted in this case.  

First, the Board notes that none of the Veteran's claimed disabilities are presumptive disabilities under 38 C.F.R. § 3.309(e).  Therefore the presumption of service connection based on Agent Orange exposure is not available in this case.

In addition, the Board notes that the Veteran does not have current diagnoses for urinary tract infection, sinusitis, epidymitis, and bronchitis.  Nor is there any indication that the Veteran had any of these disabilities in service.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With respect to the Veteran's claim for rashes, hearing loss and tinnitus, the Board notes that the Veteran has been diagnosed with tinea, but nothing in the Veteran's treatment records indicates that this condition had its onset in service.  Nor is there anything in the service treatment records regarding rashes.  

And finally, with respect to left hear hearing loss and tinnitus, the Veteran was afforded a VA examination dated in January 2012.  The examiner, after examining the Veteran and his claims file in connection with the claims, found that the Veteran's hearing loss and tinnitus were not likely caused by or the result of an event in military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the medical evidence is against the claims and finds that, with respect to hearing loss and tinnitus, the opinions of the January 2012 VA examiner in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his disabilities are outweighed by the medical evidence of record, to include the January 2012 VA examination report.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for chondromalacia, patellae, has not been received, and the appeal is denied. 

Service connection for urinary tract infection is denied.

Service connection for rashes is denied.

Service connection for sinusitis is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for epidymitis is denied.

Service connection for bronchitis is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for right ear hearing loss and a psychiatric/nervous condition so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran has claimed entitlement to service connection for a nervous condition.  The Veteran's service treatment records indicated that he was found to have mild insomnia and anxiety, NCNS upon service separation.  After service, the Veteran was found to have recurrent depression.  Upon VA psychiatric examination in January 2012, the Veteran was diagnosed with post traumatic stress disorder (PTSD), for which he has been service-connected, and depressive disorder, NOS.  The Veteran's PTSD was found by the examiner to be at least as likely as not (50/50 probability) caused by or the result of his service in the military.  The examiner did not offer a similar opinion regarding his diagnosed depressive disorder.

Based on the foregoing, the Board finds that this matter should be remanded and that the January 2012 examiner should be asked to provide an addendum opinion regarding whether the Veteran's depressive symptoms are part of his diagnosed and service-connected PTSD, or whether this is a separate disability.  If a separate disability, or if there is another diagnosed psychiatric or nervous disorder, the examiner should opine as to whether such disability had its onset in or was caused by the Veteran's military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  See also Nieves-Rodriguez v. Peake, 22Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Next, the Board notes that the Veteran's service entrance examination indicated that the Veteran had right ear hearing loss for VA purposes.  The Veteran was provided with a VA examination for hearing loss in January 2012.  The examiner found that the Veteran's hearing loss was not a result of his military service.  In doing so, the examiner found that the Veteran's record indicated a significant difference in thresholds in the right from entrance to exit.  The entrance audiometric test indicated a 55 dB threshold at 4000 Hz in 1970.  The examiner, however, stated that she did not believe that this was a valid reading due to the 1974 audiometric test result measured 4000 Hz in the right ear at 15dB.  It was also noted that the Veteran reported a history of otitis media.  

While the Board acknowledges the VA examiners findings in this case, the fact remains that the Veteran was indicated to have right ear hearing loss upon induction.  This triggers the application of 38 U.S.C.A. § 1153, as the Veteran was noted to have pre-existing right ear hearing loss at service entrance.  Therefore, this issue should be remanded for an addendum opinion in order to specifically answer (i) whether it is as likely as not (50 percent probability or greater) that the Veteran's pre-existing hearing loss underwent an increase in severity in service (e.g., a permanent worsening of the underlying disease, as distinguished from a temporary or intermittent flare-up) and, if so (ii) whether the increase in severity is clearly and unmistakably (e.g., highest degree of medical certainty) due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Prior to affording the Veteran additional VA opinions, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Jackson VA Medical Center.  Updated records of the Veteran's treatment with VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.
 
In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed right ear hearing loss and a psychiatric/nervous condition.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, if the individual who conducted the January 2012 VA psychiatric examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the January 2012 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed psychiatric/nervous condition.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Does the Veteran have a psychiatric/nervous condition, other that post traumatic stress disorder (PTSD), to include depression and anxiety?  If so, state the diagnosis or diagnoses.  Is this a separate disability, or are the symptoms elicited part and parcel of the Veteran's PTSD symptomatology?

(b)  If the examiner finds that the Veteran has a separately diagnosed psychiatric/nervous condition, other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After all available treatment records have been associated with the claims file, if the individual who conducted the January 2012 VA audiological examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the January 2012 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed right ear hearing loss.  All necessary tests and studies should then be conducted.  

The examiner should  opine regarding (i) whether it is as likely as not (50 percent probability or greater) that the Veteran's pre-existing right ear hearing loss underwent an increase in severity in service (e.g., a permanent worsening of the underlying disease, as distinguished from a temporary or intermittent flare-up) and, if so (ii) whether the increase in severity is clearly and unmistakably (e.g., highest degree of medical certainty) due to the natural progress of the disease.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner must also fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  A complete rationale for all opinions is requested.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


